Case 18-70870-JAD      Doc 129    Filed 07/17/20 Entered 07/17/20 10:00:54     Desc Main
                                 Document      Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 LARRY FREDERICK and                                  Bankruptcy No. 18-70870-JAD
 SHARON FREDERICK,
                                                      Chapter 11
                Joint Debtors,
                                                      Document No.
 LARRY FREDERICK and
 SHARON FREDERICK,                                    Related to Doc. No. 94

                Movants,
          vs.
                                                             DEFAULT O/E JAD
 NO RESPONDENTS.


                                   ORDER OF COURT

          it is hereby ORDERED, ADJUDGED and DECREED that the Application of

 Robert O Lampl for Interim Compensation and Reimbursement of Expenses as Counsel

 to the Joint Debtors for the Period of December 16, 2018 through June 16, 2020 be,

 and hereby is, APPROVED in the total amount of $60,756.25, which represents

 $58,721.17 in fees and $2,035.08 in expenses. A retainer/cost payment of $27,500.00

 was received from non-Estate funds and monthly payments totaling $50,000.00 are

 being held in escrow pending approval of this Honorable Court.




           July 17, 2020
 Date:_____________________                    ______________________________
                                               __________  ___
                                                            _ __________________
                                                       A. Deller
                                               Jeffery A
                                               United States Bankruptcy Court Judge


                   FILED
                   7/17/20 9:33 am
                   CLERK
                   U.S. BANKRUPTCY
                   COURT - :'3$
